DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the splashing and scattering of water drops" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Presby (US 2006/0175790).
Presby discloses a vehicle fender provided above one tire of a vehicle (Figs. 1-2), comprising an arcuate-shaped main body (Fig. 2, body 102), having an upper part and a lower part, where the lower part of the arcuate-shaped main body is provided to face the tire’s surface, so as to form a recessed space (lower surface 204), and an absorbing material layer with a thickness (backing 206 or liner 104), for being connected into the recessed space of the lower part of the acruate-shaped main body (paragraphs [0027-0028]), where the absorbing material layer (backing 206 or liner 104) has a surface provided with a plurality of holes, since the backing is made of a mesh material woven from monofilament fibers in a grid pattern, and the liner is made of an open cell material, which has interconnected cells with openings between the cells so that the material is sponge-like (paragraphs [0027-0028]).
The limitation “capable of reducing the splashing and scattering of water drops” in claim 1 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Additionally, the preamble “capable of reducing the splashing and scattering of water drops” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 2, Presby discloses the recessed space of the lower part of the arcuate-shaped main body having an inner surface of a large area of which is applied with the absorbing material layer (Fig. 2).
Regarding claims 3, 5 and 6, Presby discloses the absorbing material layer being adhered into the recessed space of the lower part of the arcuate-shaped main body (Fig. 2; paragraphs [0027-0028].
Regarding claim 4, Presby discloses the absorbing material layer being made of a sponge, foam or fabric (paragraphs [0027-0028]).


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 6,799,782) [hereinafter Jain].
Jain discloses a vehicle fender capable of reducing splashing and scattering of water drops, provided above one tire of a vehicle (Fig. 1; abstract), comprising an arcuate-shaped main body (Figs. 1-2, body 12), having an upper part and a lower part, where the lower part of the arcuate-shaped main body is provided to face the tire’s surface (Fig. 1), so as to form a recessed space (walls 16 and 17), and an absorbing material layer with a thickness (layer 22), for being connected into the recessed space of the lower part of the acruate-shaped main body (col. 3, lines 18-20), where the absorbing material layer (layer 22) has a surface provided with a plurality of holes (col. 3, lines 18-30).
Regarding claim 2, Jain discloses the recessed space of the lower part of the arcuate-shaped main body having an inner surface of a large area of which is applied with the absorbing material layer (Figs. 1, 2 and 4).
Regarding claims 3 and 6, Jain discloses the absorbing material layer being adhered into the recessed space of the lower part of the arcuate-shaped main body (col. 4, lines 26-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781